          Case 2:17-cv-00495-JD Document 384 Filed 08/13/20 Page 1 of 4




                          UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF PENNSYLVANIA


EDDYSTONE RAIL COMPANY, LLC,           :
         Plaintiff/Counter-defendant,  :
                                       :
   v.                                  :
                                       :
BRIDGER LOGISTICS, LLC, et al.,        : No. 2:17-cv-00495-JD
          Defendants,                  :
                                       :
BRIDGER LOGISTICS, LLC, et al.,        :
          Defendants/Counterclaimants. :
                                       :
                                       :


               DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT
            ON PLAINTIFF’S COUNT IV (BREACH OF FIDUCIARY DUTY)

       Pursuant to Federal Rule of Civil Procedure 56, Defendants Bridger Logistics, LLC,

Ferrellgas Partners, L.P., and Ferrellgas, L.P. hereby move for summary judgment on Plaintiff’s

Count IV for Breach of Fiduciary Duty. As discussed in detail in Defendants’ Memorandum in

Support of Defendants’ Motion for Summary Judgment on Plaintiff’s Count IV, Statement of

Uncontroverted Material Facts, and the supporting exhibits, which are incorporated herein by

reference, there is no genuine issue as to any material fact at issue and Defendants are entitled to

judgment as a matter of law.

       WHEREFORE, Defendants respectfully request that the Court enter summary judgment

in favor of Defendants on Count IV, and for such other relief as the Court deems proper.




                                                 1
        Case 2:17-cv-00495-JD Document 384 Filed 08/13/20 Page 2 of 4




Dated: August 13, 2020

                                   Respectfully submitted,

                                By: /s/ Lawrence G. Scarborough
                                   Lawrence G. Scarborough (Admitted Pro Hac Vice)

                                   Richard L. Scheff (I.D. No. 35213)
                                   Michael C. Witsch (I.D. No. 313884)
                                   ARMSTRONG TEASDALE LLP
                                   One Commerce Square
                                   2005 Market Street, 29th Floor
                                   Philadelphia, PA 19103
                                   Telephone: (267) 780-2000
                                   Facsimile: (215) 405-9070
                                   rlscheff@atllp.com
                                   mwitsch@atllp.com

                                   Lawrence G. Scarborough (Admitted Pro Hac Vice)
                                   Bieta Andemariam (Admitted Pro Hac Vice)
                                   BRYAN CAVE LEIGHTON PAISNER LLP
                                   1290 Avenue of the Americas
                                   New York, New York 10104
                                   Telephone: (212) 541-2000
                                   Facsimile: (212) 541-4630
                                   lgscarborough@bclplaw.com
                                   bieta.andemariam@bclplaw.com
                                   Jacob A. Kramer (Admitted Pro Hac Vice)
                                   Rachel A. Beck (Admitted Pro Hac Vice)
                                   BRYAN CAVE LEIGHTON PAISNER LLP
                                   1155 F Street, NW
                                   Washington, D.C. 20004
                                   Telephone: (202) 508-6000
                                   Facsimile: (202) 508-6200
                                   jake.kramer@bclplaw.com
                                   rachel.beck@bclplaw.com




                                      2
Case 2:17-cv-00495-JD Document 384 Filed 08/13/20 Page 3 of 4




                           Brian C. Walsh (Admitted Pro Hac Vice)
                           Alicia Ragsdale Olszeski (Admitted Pro Hac Vice)
                           BRYAN CAVE LEIGHTON PAISNER LLP
                           211 North Broadway, Suite 3600
                           St. Louis, Missouri 63102
                           Telephone: (314) 259-2000
                           Facsimile: (314) 259-2020
                           brian.walsh@bclplaw.com
                           ali.olszeski@bclplaw.com
                           Sarah L. Hartley (Admitted Pro Hac Vice)
                           BRYAN CAVE LEIGHTON PAISNER LLP
                           1700 Lincoln Street, Suite 4100
                           Denver, Colorado 80203
                           Telephone: (303) 861-7000
                           Facsimile: (303) 866-0200
                           sarah.hartley@bclplaw.com

                           Attorneys for Bridger Logistics, LLC, Ferrellgas
                           Partners, L.P., Ferrellgas L.P., Bridger Rail
                           Shipping, LLC, Bridger Real Property, LLC,
                           Bridger Storage, LLC, Bridger Swan Ranch, LLC,
                           Bridger Terminals, LLC, Bridger Transportation,
                           LLC, J.J. Addison Partners, LLC, J.J. Liberty, LLC,
                           Bridger Admin Services II LLC, Bridger Energy,
                           LLC, Bridger Lake, LLC, Bridger Leasing, LLC,
                           Bridger Marine, LLC




                              3
          Case 2:17-cv-00495-JD Document 384 Filed 08/13/20 Page 4 of 4




                               CERTIFICATE OF SERVICE

       I, Jacob A. Kramer, hereby certify that on August 13, 2020, a true and correct copy of the

foregoing Motion for Summary Judgment was filed electronically via the Court’s ECF filing

system. This document is available for viewing and downloading from the ECF system and

electronic notification has been sent to all counsel of record.

                                                       /s/ Jacob A. Kramer
                                                      Jacob A. Kramer




                                                  4
